Citation Nr: 0030969	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an effective date earlier than April 28, 1995, 
for an award of special monthly compensation (SMC) at the R-1 
rate.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
malignant lymphoma, effective June 27, 1995.  By that same 
rating action, entitlement to SMC was granted under the 
provisions of 38 U.S.C.A. § 1114 (r)(1) (West 1991), 
effective June 27, 1995.  

In a decision dated November 1995, an earlier effective date 
of April 28, 1995, was awarded for the grant of service 
connection for malignant lymphoma, and an effective date of 
April 28, 1995 was also awarded retroactively for a grant of 
entitlement to SMC under the provisions of 38 U.S.C.A. 
§ 1114(r)(1) (West 1991 & Supp. 2000) (also referred to 
herein as "the R1 rate").  The veteran has indicated 
disagreement with the currently assigned effective date.  

The Board notes that the veteran perfected an appeal with 
regard to a claim for entitlement to SMC under the provisions 
of 38 U.S.C.A. § 1114(r)(2) (West 1991 & Supp. 2000) ("the 
R2 rate").  In a decision dated June 1998, entitlement to 
special monthly compensation at the R2 rate was granted, thus 
constituting a grant of the benefit sought on appeal.  This 
issue is no longer before the Board as there is no additional 
case or controversy appropriate for appellate adjudication at 
this time.  


REMAND

The applicable regulations provide for the award of an 
additional allowance for any veteran receiving SMC under § 
1114(o); the maximum rate of SMC under § 1114(p), or at the 
intermediate rate authorized between § 1114(n) and § 1114(o); 
and who is in need of regular aid and attendance.  
38 U.S.C.A. § 1114(r)(1) (West 1991 & Supp. 2000) ("the R1 
rate").  Prior to a grant of service connection for 
malignant lymphoma (effective April 28, 1995), the veteran 
did not meet the regulatory criteria for an additional SMC 
allowance at the R1 rate as he was not receiving SMC benefits 
under § 1114(o), the maximum rate under § 1114(p); or at the 
intermediate level between § 1114(n) and § 1114(o).  The 
veteran claims that he met or exceeded the criteria for R1 
entitlement since September 5, 1990.  
In a July 1995 rating decision, service connection was 
granted for malignant lymphoma and a 100 percent evaluation 
was assigned for this disability.  SMC was also granted under 
38 U.S.C.A. § 1114(o) and 38 C.F.R. § 3.350(e) on account of 
loss of use of the left upper and left lower extremity and 
malignant lymphoma.  It was further found that the veteran 
was entitled to an additional aid and attendance allowance at 
the R1 rate on account of entitlement under § 1114(o) and 
being in need of regular aid and attendance.  Thus, the grant 
of SMC at the R1 rate was based on the grant of entitlement 
to SMC under § 1114(o), which was in turn based on the grant 
of service connection for malignant lymphoma at the 100 
percent level.  

On review of the claims folder, it appears that the veteran 
did not meet the regulatory criteria for a grant of SMC at 
the R1 rate until such time as service connection was granted 
for malignant lymphoma, a grant which was made effective 
April 28, 1995.  See  38 U.S.C.A. § 1114 (r)(1) (West 1991); 
38 C.F.R. § 3.150 (2000).   As such, it appears that the 
assigned effective date for the grant of SMC at the R1 rate 
(April 28, 1995) was based on the assigned effective date for 
the grant of service connection for malignant lymphoma.  As 
the effective date for the grant of SMC at the R1 rate is 
necessarily dependent upon the effective date for the grant 
of service connection for malignant lymphoma, the Board finds 
that a claim for an effective date earlier than April 28, 
1995, for the grant of service connection for malignant 
lymphoma is inextricably intertwined with the issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Generally, the effective date of a claim for increased 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(2000).  According to 38 C.F.R. § 3.400(o)(2) (2000), the 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  In Servello v. Derwinski, 3 Vet. App. 
196 (1992), the Court held that the Board must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  

In addition, the provisions of 38 C.F.R. § 3.157 (2000) 
direct that the date of admission to a VA medical facility or 
the date of VA hospital or outpatient examination can be 
accepted as the date of receipt of an informal claim for 
increased disability compensation.

The record indicates that a claim for entitlement to special 
monthly compensation at the R1 and R2 rates was initially 
received at the RO in January 1994, and no action was taken 
by the RO at that time.  In February 1995, the veteran 
submitted another claim for entitlement to additional 
benefits under 38 U.S.C.A. § 1114(r) (West 1991).  This claim 
was adjudicated by the RO in July 1995. 

In order to determine the appropriate effective date for the 
grant of service connection for malignant lymphoma and the 
grant of SMC at the R1 rate, therefore, the Board must 
identify both the date of claim and the date on which it was 
factually ascertainable that increased SMC was warranted.  

The currently assigned effective date of April 28, 1995, is 
based on a VA medical certificate of that date which 
indicates that the veteran sought treatment for swelling on 
the right side of his face.  The RO determined that this 
treatment was related to the subsequent diagnosis of 
malignant lymphoma and that the date on which it was 
factually ascertainable that service connection for malignant 
lymphoma was warranted was April 28, 1995.  The April 28, 
1995 VA medical certificate was submitted to the RO by the 
veteran and his representative.   

Having reviewed the record, the Board has determined that 
additional evidentiary development is warranted prior to 
adjudication of the claim on appeal.  Specifically, on review 
of the claims folder, it does not appear that the veteran's 
complete VA medical treatment records have been sought in 
conjunction with this appeal, and in particular, 
comprehensive records for the period of 1993-1995 are not 
available, although it appears that the veteran receives 
regular treatment from for all of his disabilities from Hines 
VA hospital in Hines, Illinois, and he has undergone 
examinations at the West-side VAMC in Chicago, Illinois.  The 
record includes sporadic VA reports from this period; 
however, many of the available records were submitted by the 
veteran rather than being obtained directly from the VA 
facility.  The Board notes that VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the West-side 
VAMC in Chicago, Illinois, and the Hines 
VA Hospital in Hines, Illinois, in order 
to request copies of all available VA 
medical records for the veteran which 
date to the period of 1993-1995.  The RO 
should also ask the veteran to provide 
information regarding the date and 
location of any additional outstanding VA 
records that may be available, which are 
pertinent to treatment for symptoms of 
malignant lymphoma, for the period of 
1993-1995.  Utilizing the information 
provided by the veteran, the RO should 
contact all named VA facilities in order 
to request copies of the identified 
treatment records. 

The veteran should be notified that his 
failure to respond to the RO's request 
for additional information might preclude 
meaningful development with regard to his 
claim.  

2.  Upon completion of the foregoing, the 
RO should adjudicate the inextricably 
intertwined claim of entitlement to an 
effective date earlier than April 28, 
1995, for a grant of service connection 
for malignant lymphoma, and readjudicate 
the claim for an effective date earlier 
than April 28, 1995, for an award of SMC 
at the R-1 rate.  If the intertwined 
claim is denied, the RO must issue a 
statement of the case and provide the 
veteran with the opportunity to perfect 
his appeal of that issue.  If the 
remaining benefits sought are not granted 
in full, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
appropriate amount of time within which 
to respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


